477 F.2d 64
83 L.R.R.M. (BNA) 2493, 71 Lab.Cas.  P 13,673
SCOTT-GROSS COMPANY, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 72-1680.
United States Court of Appeals,Sixth Circuit.
Argued April 10, 1973.Decided April 13, 1973.

Samuel Milner, Lexington, Ky., Natalie S. Wilson, Eblen, Howard & Milner, Lexington, Ky., on brief, for petitioner.
John M. Flynn, N. L. R. B., Peter G. Nash, General Counsel, Patrick Hardin, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Leonard M. Wagman, Stuart M. Rosenblum, Attys., N. L. R. B., Washington, D. C., on brief, for respondent.
Before PECK, McCREE and MILLER, Circuit Judges.
ORDER
PER CURIAM:


1
We consider the petition of Scott-Gross Company, Inc., to review and set aside an order of the National Labor Relations Board issued June 12, 1972 and reported at 197 NLRB No. 75.  The Board has cross-applied for enforcement of the order.


2
The Board found that the company had violated Section 8(a)(1) of the Act by coercive interrogation, threats, promises of benefits and by compelling the writing of letters disavowing the union to coerce employees into abandoning the union.  The Board also found violations of Section 8(a)(3) and (1) resulting from the laying off of four employees who had been active in an organization attempt.  The Board also found that the company committed a further unfair labor practice by refusing to recognize and bargain with the union which had the support of a majority of the employees in what was determined to be an appropriate unit.


3
The Board ordered the company to cease and desist from continuing the unfair labor practices, to post appropriate notices and to bargain with the union.


4
The company concedes that there is evidence in the record to support the findings of 8(a)(1) and 8(a)(3) violations.  It contends that there is no evidentiary basis for the finding of an 8(a) (5) violation and contends that the bargaining order should not have issued.


5
We conclude from our examination of the record that there is ample support for the finding of the 8(a)(5) violation and that the bargaining order is proper under the principles enunciated in N. L. R. B. v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969).  We find no merit in the other issues presented by the company and determine that the petition to review will be denied and the order will be enforced.